DETAILED ACTION
The instant application having Application No. 16/987261 has a total of 30 claims pending in the application.  There are 3 independent claims and 27 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement dated 1/26/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 17, 18 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mackenzie et al. (US 2021/0409978).

Regarding Claim 1, Mackenzie teaches a method of wireless communication at a scheduling entity, comprising:
communicating with a set of one or more scheduled entities utilizing a first physical cell identifier (PCI) of a first cell served by the scheduling entity (“the base station has provision to operate on two cells 1A and 1B, each initially operating on respective carriers 1A 1B” – See [0043]; “In FIG. 3 and subsequent Figures, base stations are labelled 1, 2 respectively, and their respective carriers and their associated PCIs are labelled 1A, 1B, 2Z” – See [0046]; See also Fig. 4; As shown in Fig. 4, base station (scheduling entity) communicates with a set of UEs (scheduled entities) in cell 1A (first cell) using PCI 1A (first PCI));
identifying a second PCI of a second cell served by the scheduling entity, wherein the first cell and the second cell are co-located (“the base station has provision to operate on two cells 1A and 1B, each initially operating on respective carriers 1A 1B” – See [0043]; “The handover management system 17 is arranged to hand over UEs between the cells 1A, 1B” – See [0044]; “In FIG. 3 and subsequent Figures, base stations are labelled 1, 2 respectively, and their respective carriers and their associated PCIs are labelled 1A, 1B, 2Z” – See [0046]; See also Fig. 4; As shown in Fig. 4, PCI 1B (second PCI) of cell 1B (second cell) is identified, wherein cells 1A and 1B are co-located in the same base station);
transferring at least one scheduled entity of the set of one or more scheduled entities from the first cell to the second cell during a transition period (“If another carrier 1B is available on the same base station, as depicted in FIG. 3, traffic is handed over to that carrier (cell) 1B (step 26), and the first cell 1A is restarted with a new PCI carrier 1AA” – See [0050]; See also Fig. 4; As shown in Fig. 4, the UEs (scheduled entities) in cell 1A (first cell) are handed over (transferred) from cell 1A (first cell) to cell 1B (second cell) during a transition period wherein the first cell is rebooted); and
discontinuing communication with the set of one or more scheduled entities in the first cell after the transition period (“the first cell 1A is restarted with a new PCI carrier 1AA” – See [0050]; See also Fig. 4; Cell 1A (first cell) discontinues communicating with UEs using PCI 1A (first PCI) after it has rebooted and restarted (transition period) with a new PCI.  Furthermore, Fig. 4 shows that the UEs (scheduled entities) remain in cell 1B (second cell) in step 292 after the rebooting (transition period).  Thus, there is no communication with UEs (scheduled entities) in cell 1A (first cell) after the transition period).

Regarding Claim 5, Mackenzie teaches the method of Claim 1.  Mackenzie further teaches utilizing a first power level in the first cell and a second power level in the second cell during the transition period, wherein the second power level is greater than the first power level (“If determining that a first cell of a base station is about to reboot, performing a handover of one or more User Equipments from that cell to a second cell” – See Abstract; “the base station must shut down some systems and re-initiate them (“reboot”). As a result any attached UEs will lose their connection to the base station and thus the network. It may be possible for the cell to hand over its connected users to another cell to maintain service” – See [0015]; “When a reboot is required the invention ensures users maintain a service while the rebooting cell is unavailable, and that UEs are returned to the rebooted cell once it becomes available again” – See [0033]; During the rebooting/transition period, the first cell shuts down.  Thus, its power level is effectively zero, while a power level adequate for maintaining services for the attached UEs is used in the second cell).

Regarding Claim 17, Mackenzie teaches the method of Claim 1.  Mackenzie further teaches that the transition period comprises a predetermined duration of time or a variable duration of time within which the least one scheduled entity of the set of one or more scheduled entities is transferred from the first cell to the second cell (“Transferring from the second base station may be performed in response to the second base station detecting that the first base station has completed rebooting, and may require a predetermined transfer threshold to be satisfied upon the first base station rebooting, or expiration of a predetermined timer” – See [0030]; The length of time of the transition period wherein the UEs (scheduled entities) are transferred to the second cell may be a predetermined duration of time upon expiration of a predetermined timer or may be a variable amount of time based on a transfer threshold being met).

Claims 18 and 28 are rejected based on reasoning similar to Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 10, 19, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie et al. (US 2021/0409978) in view of Cui et al. (WO 2020/205552 A1).

Regarding Claim 2, Mackenzie teaches the method of Claim 1.  Mackenzie does not explicitly teach transmitting a first synchronization signal block (SSB) in the first cell and a second SSB in the second cell during the transition period, wherein the first SSB and the second SSB are separated in at least one of a time domain, a frequency domain, or a code domain.
However, Cui teaches transmitting a first synchronization signal block (SSB) in the first cell and a second SSB in the second cell during the transition period, wherein the first SSB and the second SSB are separated in at least one of a time domain, a frequency domain, or a code domain (“Figure A1 illustrates an example of SMTC windows A102 and A112 for two cells with SSBs A104 and A114, respectively, in separate portions of the respective SMTC windows. As shown, the SMTC window A102 for the first cell (for example, cell 1) includes the SSB A104 in a first portion of the SMTC window A102. In contrast, the SMTC window A112 for the second cell (for example, cell 2) includes the SSB A114 in a second portion of the SMTC window A112, which does not overlap with the first portion of the SMTC window A102” – See [0036]; See also Fig. A1; The first cell transmits a first SSB and the second cell transmits a second SSB, wherein the SSBs are separated in a time domain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie to include transmitting a first synchronization signal block (SSB) in the first cell and a second SSB in the second cell during the transition period, wherein the first SSB and the second SSB are separated in at least one of a time domain, a frequency domain, or a code domain.  Motivation for doing so would be to time division multiplex the SSBs from different cells to mitigate interference (See Cui, [0034]).

Regarding Claim 3, Mackenzie teaches the method of Claim 1.  Mackenzie does not explicitly teach allocating orthogonal resources between the first cell and the second cell for communication with the set of one or more scheduled entities during the transition period.
However, Cui teaches allocating orthogonal resources between the first cell and the second cell for communication with the set of one or more scheduled entities during the transition period (“Figure A1 illustrates an example of SMTC windows A102 and A112 for two cells with SSBs A104 and A114, respectively, in separate portions of the respective SMTC windows. As shown, the SMTC window A102 for the first cell (for example, cell 1) includes the SSB A104 in a first portion of the SMTC window A102. In contrast, the SMTC window A112 for the second cell (for example, cell 2) includes the SSB A114 in a second portion of the SMTC window A112, which does not overlap with the first portion of the SMTC window A102” – See [0036]; See also Fig. A1; The first cell is allocated with a first window and the second cell is allocated with a second window, wherein the windows/resources are orthogonal/non-overlapping).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie to include allocating orthogonal resources between the first cell and the second cell for communication with the set of one or more scheduled entities during the transition period for the same reasons as those given with respect to Claim 2.

Regarding Claim 9, Mackenzie teaches the method of Claim 1.  Mackenzie further teaches that the transferring the set of one or more scheduled entities further comprises: performing a handover of a scheduled entity of the set of one or more scheduled entities from the first cell to the second cell during the transition period (See Fig. 4, step 261; During the transition period while cell 1A (first cell) reboots, the set of UEs (scheduled entities) is handed over from cell 1A (first cell) to cell 1B (second cell)).
Mackenzie does not explicitly teach that the scheduled entity is radio resource control (RRC)-connected.
However, Cui teaches a UE/scheduled entity being RRC-connected (“if the platform 500 is in an RRC_Connected state, where it is still connected to the RAN node as it expects to receive traffic shortly … in order to receive data, it transitions back to RRC_Connected state” – See [00121]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie such that the scheduled entity is radio resource control (RRC)-connected since it is well-known that UEs which are actively communicating with the network are in the RRC_Connected state.  Thus, in the case that the UE was actively communicating in the first cell at the time of a PCI conflict which causes a reboot of the first cell, the UE is handed over to another cell to maintain service (See Mackenzie, [0015]).

Regarding Claim 10, Mackenzie in view of Cui teaches the method of Claim 9.  Cui further teaches configuring one or more cell measurements for the RRC-connected scheduled entity of the second cell (“the UE measures the target cell Reference Signal Received Power (RSRP)” – See [0033]; “Figure A1 illustrates an example of SMTC windows A102 and A112 for two cells with SSBs A104 and A114, respectively, in separate portions of the respective SMTC windows. As shown, the SMTC window A102 for the first cell (for example, cell 1) includes the SSB A104 in a first portion of the SMTC window A102. In contrast, the SMTC window A112 for the second cell (for example, cell 2) includes the SSB A114 in a second portion of the SMTC window A112, which does not overlap with the first portion of the SMTC window A102” – See [0036]; See also Fig. A1; The SSB in the second cell is measured).

Claims 19 and 29 are rejected based on reasoning similar to Claim 2.
Claim 25 is rejected based on reasoning similar to Claim 9.

Claims 4, 20, 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie et al. (US 2021/0409978) in view of Cui et al. (WO 2020/205552 A1) and further in view of Bergqvist et al. (US 2020/0205047).

Regarding Claim 4, Mackenzie in view of Cui teaches the method of Claim 3.  Mackenzie further teaches discontinuing monitoring the PRACH in the first cell upon entering the transition period (“If determining that a first cell of a base station is about to reboot, performing a handover of one or more User Equipments from that cell to a second cell” – See Abstract; “the base station must shut down some systems and re-initiate them (“reboot”). As a result any attached UEs will lose their connection to the base station and thus the network. It may be possible for the cell to hand over its connected users to another cell to maintain service” – See [0015]; After detecting a PCI conflict, the first cell is shut down/rebooted during a transition period, such that monitoring is not performed during the reboot).
Mackenzie and Cui do not explicitly teach utilizing a physical random access channel (PRACH) configuration of the first cell in the second cell during the transition period.
However, Bergqvist teaches utilizing a physical random access channel (PRACH) configuration of the first cell in the second cell during the transition period (“If the UE 10 receives a mobilityControlInfo IE and identifies the absence of a common RACH configuration therein, the UE 10 can assume the same common RACH configuration used in the serving cell. That can be an implicit indication that both cells belong to the same area and, for that particular SIB (or equivalent system information block) carrying the common RACH configuration, the same version, indicated by the value-tags, are being used by both cells” – See [0143]; The first and second cell use a common PRACH configuration (i.e., the PRACH configuration for the first cell is also used in the second cell)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie to utilize a physical random access channel (PRACH) configuration of the first cell in the second cell during the transition period.  Motivation for doing so would be to reduce the amount of information exchanged between cells (See Bergqvist, [0070]).

Regarding Claim 20, Mackenzie teaches the scheduling entity of Claim 18.  Mackenzie further teaches discontinuing monitoring the PRACH in the first cell upon entering the transition period (“If determining that a first cell of a base station is about to reboot, performing a handover of one or more User Equipments from that cell to a second cell” – See Abstract; “the base station must shut down some systems and re-initiate them (“reboot”). As a result any attached UEs will lose their connection to the base station and thus the network. It may be possible for the cell to hand over its connected users to another cell to maintain service” – See [0015]; After detecting a PCI conflict, the first cell is shut down/rebooted during a transition period, such that monitoring is not performed during the reboot).
Mackenzie does not explicitly teach allocating orthogonal resources between the first cell and the second cell for communication with the set of one or more scheduled entities during the transition period.
However, Cui teaches allocating orthogonal resources between the first cell and the second cell for communication with the set of one or more scheduled entities during the transition period (“Figure A1 illustrates an example of SMTC windows A102 and A112 for two cells with SSBs A104 and A114, respectively, in separate portions of the respective SMTC windows. As shown, the SMTC window A102 for the first cell (for example, cell 1) includes the SSB A104 in a first portion of the SMTC window A102. In contrast, the SMTC window A112 for the second cell (for example, cell 2) includes the SSB A114 in a second portion of the SMTC window A112, which does not overlap with the first portion of the SMTC window A102” – See [0036]; See also Fig. A1; The first cell is allocated with a first window and the second cell is allocated with a second window, wherein the windows/resources are orthogonal/non-overlapping).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie to include allocating orthogonal resources between the first cell and the second cell for communication with the set of one or more scheduled entities during the transition period.  Motivation for doing so would be to time division multiplex the SSBs from different cells to mitigate interference (See Cui, [0034]).
Mackenzie does not explicitly teach utilizing a physical random access channel (PRACH) configuration of the first cell in the second cell during the transition period.
However, Bergqvist teaches utilizing a physical random access channel (PRACH) configuration of the first cell in the second cell during the transition period (“If the UE 10 receives a mobilityControlInfo IE and identifies the absence of a common RACH configuration therein, the UE 10 can assume the same common RACH configuration used in the serving cell. That can be an implicit indication that both cells belong to the same area and, for that particular SIB (or equivalent system information block) carrying the common RACH configuration, the same version, indicated by the value-tags, are being used by both cells” – See [0143]; The first and second cell use a common PRACH configuration (i.e., the PRACH configuration for the first cell is also used in the second cell)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie to utilize a physical random access channel (PRACH) configuration of the first cell in the second cell during the transition period.  Motivation for doing so would be to reduce the amount of information exchanged between cells (See Bergqvist, [0070]).

Regarding Claim 21, Mackenzie in view of Cui and Bergqvist teaches the scheduling entity of Claim 20.  Mackenzie further teaches utilizing a first power level in the first cell and a second power level in the second cell during the transition period, wherein the second power level is greater than the first power level (“If determining that a first cell of a base station is about to reboot, performing a handover of one or more User Equipments from that cell to a second cell” – See Abstract; “the base station must shut down some systems and re-initiate them (“reboot”). As a result any attached UEs will lose their connection to the base station and thus the network. It may be possible for the cell to hand over its connected users to another cell to maintain service” – See [0015]; “When a reboot is required the invention ensures users maintain a service while the rebooting cell is unavailable, and that UEs are returned to the rebooted cell once it becomes available again” – See [0033]; During the rebooting/transition period, the first cell shuts down.  Thus, its power level is effectively zero, while a power level adequate for maintaining services for the attached UEs is used in the second cell).

Claim 30 is rejected based on reasoning similar to Claim 20.

Claims 6, 7, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie et al. (US 2021/0409978) in view of Shi et al. (US 2021/0377821).

Regarding Claim 6, Mackenzie teaches the method of Claim 1.  Mackenzie does not explicitly teach receiving a first message comprising a soft PCI change indication to change from the first PCI to the second PCI over the transition period from a centralized network node.
However, Shi teaches receiving a first message comprising a soft PCI change indication to change from the first PCI to the second PCI over the transition period from a centralized network node (“Step 505: The OAM sends a modified PCI to the second access network device” – See [0223]; The access network device receives a PCI modification message (first message comprising a soft PCI change indication to change from the first PCI to the second PCI) from the OAM (centralized network node)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie to include receiving a first message comprising a soft PCI change indication to change from the first PCI to the second PCI over the transition period from a centralized network node.  Motivation for doing so would be to provide centralized management of the PCIs by a operation, administration and maintenance device (See Shi, [0032]).

Regarding Claim 7, Mackenzie in view of Shi teaches the method of Claim 6.  Shi further teaches transmitting a second message comprising a soft PCI change request to the centralized network node (“The indication information herein may be an index, and the index may indicate that the first PCI conflicts with the second PCI. Alternatively, the indication information may be an indication character, and the indication character may indicate that the first PCI conflicts with the second PCI. A specific form of the indication information may alternatively be another form. This is not limited in this application” – See [0174]; “Step 503: The second access network device sends the indication information to an OAM” – See [0219]; “Step 504: The OAM modifies the second PCI based on the indication information” – See [0221]; The access network device sends indication message 503 to the OAM (centralized network node), wherein the message serves as a request to modify/change the PCI).

Claim 22 is rejected based on reasoning similar to Claim 6.
Claim 23 is rejected based on reasoning similar to Claim 7.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie et al. (US 2021/0409978) in view of Cui et al. (WO 2020/205552 A1) and further in view of Teyeb et al. (US 2022/0264620).

Regarding Claim 11, Mackenzie in view of Cui teaches the method of Claim 10.  Mackenzie and Cui do not explicitly teach that the configuring the one or more cell measurements further comprises: including the second cell in a list of cells to be measured; and providing the list of cells to be measured to the RRC-connected scheduled entity.
However, Teyeb teaches including the second cell in a list of cells to be measured; and providing the list of cells to be measured to the RRC-connected scheduled entity (“The measurement objects are associated to the carrier the network wants reports on. If network is aware of the exact cells it wants the UE to measure, a so-called white cell list can be configured in the measurement object so that the UE is only required to measure these cells in that carrier” – See [0007]; A white cell list of cells to be measured is provided to the UE (RRC-connected scheduled entity)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie to include the second cell in a list of cells to be measured, and provide the list of cells to be measured to the RRC-connected scheduled entity.  Motivation for doing so would be to configure measurements for the UE such that the UE is only required to measure cells that the network wants the UE to measure (See Teyeb, [0007]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie et al. (US 2021/0409978) in view of Cui et al. (WO 2020/205552 A1) and further in view of Zhang et al. (US 2020/0196207).

Regarding Claim 14, Mackenzie in view of Cui teaches the method of Claim 9.  Mackenzie and Cui do not explicitly teach that the performing the handover further comprises: transmitting a handover command to the RRC-scheduled entity without at least one of configuration of handover measurements or receipt of a handover report.
However, Zhang teaches transmitting a handover command to the RRC-scheduled entity without at least one of configuration of handover measurements or receipt of a handover report (“Mobility in RRC_Connected state is controlled by the network … the eNB may also initiate a blind handover, i.e. without waiting for the measurement reports from the UE. Upon receiving the handover command from the source cell, the UE performs random access procedure towards the target cell to complete the handover process.” – See [0010]; A handover command is transmitted to the RRC_Connected UE (scheduled entity) without receipt of a measurement report (handover report)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mackenzie to include transmitting a handover command to the RRC-scheduled entity without at least one of configuration of handover measurements or receipt of a handover report.  Motivation for doing so would be to enable the cell to initiate the handover without having to wait for measurement reports from the UE (See Zhang, [0010]).  This is especially useful in a handover scenario such as the one disclosed by Mackenzie where a UE needs to be quickly handed over to a different cell in order to avoid service interruptions while its current serving cell is rebooted.

Allowable Subject Matter
Claims 8, 12, 13, 15, 16, 24, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478